Citation Nr: 0104861	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee medial meniscus with degenerative 
changes, evaluated 30 percent disabling.

2.  The propriety of an initial rating of 10 percent for 
residuals of a fracture of the sacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1964 and from July 1964 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a regional office (RO) of 
the Department of Veterans Affairs (VA).  An original claim 
for service connection for residuals of a fracture of the 
sacral spine, as secondary to a service-connected right knee 
disability, was received on May 25, 1993.  A December 1993 
rating decision denied secondary service connection for 
residuals of a fracture of the sacral spine, and the veteran 
appealed that adverse determination.  

The Board remanded the case in December 1995 for further 
development of the evidence as to the issue of service 
connection for residuals of a fracture of the sacral spine.  
While the case was on remand, the RO entered a decision in 
August 1997 increasing the veteran's rating from 20 percent 
to 30 percent for a right knee disability classified as 
postoperative residuals of right knee medial meniscus with 
degenerative changes.  An October 1997 rating decision 
granted service connection for residuals of a fracture of the 
sacral spine; a 10 percent rating was assigned for that 
disability, effective May 1993.  In any event, the veteran 
appealed the 30 percent rating assigned for the right knee 
disorder, as well as the 10 percent rating assigned for 
residuals of a fracture of the sacral spine.

The RO, by a decision entered in August 2000, denied service 
connection for residuals of a right thumb injury, finding 
that the veteran's claim was not well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist a claimant in developing a 
claim that was not well grounded.  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099-2100 (2000).  It also applies to any denial 
that became final during the period beginning July 14, 1999, 
if such denial was issued because the claim was not well 
grounded, and a timely motion for review is made.  Id.  In 
view of the changes in processing claims brought about by the 
Veterans Claims Assistance Act of 2000, this matter is 
referred to the RO for any action deemed appropriate.

A hearing was held at the RO, in November 2000, before the 
undersigned traveling Member of the Board.  A transcript of 
the hearing is of record.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue #2 as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision, the Court determined that original 
awards are not to be construed as claims for increased 
ratings.


REMAND

The residuals of a fracture of the sacral spine are evaluated 
on the basis of residuals of a fracture of a vertebral body 
(Diagnostic Code 5285) and on the basis of lumbosacral strain 
(Diagnostic Code 5295).  Both of these diagnostic codes refer 
to limitation of the range of motion of the spine.  Rating 
decisions addressing the evaluation assigned for the low back 
disability refer to a April 1993 VA outpatient report and to 
subsequent x-ray examination of the lumbosacral spine.  
However, there is of record no report of a VA examination for 
purposes of rating disability from residuals of a fracture of 
the sacral spine, including any impairment from limitation of 
the range of motion.

The veteran's right knee disability is evaluated on both 
impairment consisting of subluxation or lateral instability 
(Diagnostic Code 5257) and on traumatic arthritis and any 
associated limitation of motion (Diagnostic Codes 5010-5260-
5261).  A review of the record discloses that the most recent 
examination for purposes of evaluating right knee disability 
was performed in August 1997.  The examination report does 
record a history and clinical findings with respect to the 
right knee.  However, the report does not address the impact 
of pain, weakness, fatigability or incoordination on 
function.  

It does not appear, then, that in evaluating the right knee 
disability or sacral spine disability, the RO took into 
account functional loss due to pain, weakness, fatigability 
or incoordination, as mandated by 38 C.F.R. §§ 4.40 and 4.45, 
in addition to disability based on limitation of motion.  
Accordingly, the RO should afford the veteran another VA 
examination to assess the current nature and extent of 
postoperative residuals of right knee medial meniscus with 
degenerative changes.  In this regard, the RO's attention is 
directed to the case of DeLuca v, Brown, 8 Vet. App. 202 
(1995) wherein the Court held that it was essential that the 
rating examination adequately portray the functional loss 
resulting from service connected disability.  Moreover, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board recognizes that more recent VA rating examinations 
have not been conducted because the veteran apparently has 
refused to report for a VA examination.  However, the Board 
concludes that current examination is needed.  The veteran 
should be apprised of the need for examination and the 
consequences of failing to report for such examination.  
38 C.F.R. § 3.655 (2000).  

At the November 2000 travel board hearing, testimony referred 
to a report of the veteran's treatment at the Piedmont 
Medical Center.  The report, which was dated August 26, 2000, 
was shown to the undersigned Board member.  The evidence was 
to be photocopied by the veteran's representative and 
submitted for inclusion in the claims folder.  The 
undersigned advised the veteran of the option of submitting 
the medical evidence to the RO for initial consideration or 
of signing a waiver of RO consideration of the medical 
evidence and submitting it directly to the Board.  In a 
report of contact, dated in December 2000, the veteran's 
representative advised the RO that the veteran had waived 
originating agency consideration of evidence.  However, the 
medical evidence is not contained in the claims file.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's right knee and sacral spine 
disabilities, not currently contained in 
the claims file, should be secured for 
inclusion in the record.  In particular, 
the veteran and his representative should 
be requested to provide the August 26, 
2000 report of the veteran's treatment at 
the Piedmont Medical Center.  This report 
was produced at the November 2000 travel 
Board hearing and was to be photocopied 
by the veteran's representative and 
submitted for inclusion in the record.

2.  Thereafter, a VA orthopedic 
examination should be conducted to 
determine the nature and extent of 
disability now present affecting the 
right knee and sacral spine.  Any 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The examiner should set forth 
detailed findings regarding functional 
loss attributable to the right knee and 
sacral spine, including limitation of 
motion, pain, weakness, fatigability or 
incoordination.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If the examiner 
is unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  The claims folder 
and a copy of this remand should be made 
available to the examiner for study prior 
to the examination.  The examiner should 
state that he/she had the opportunity to 
review the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  
Such adjudication should be undertaken in 
accordance with the guidance expressed by 
the Court in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  If any benefit sought on 
appeal is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided an opportunity for response.  
The supplemental statement of the case 
should cite and comment on the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 with 
respect to the issue of an increased 
rating for postoperative residuals of 
right knee medial meniscus with 
degenerative changes and with respect to 
the issue of residuals of a fracture of 
the sacral spine.  If applicable, the 
provisions of 38 C.F.R. § 3.655 should 
also be cited.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




